Exhibit 10.1
 
November 8, 2012


Randall Gier
5205 Silver Lake Drive
Plano, Texas 75093


Dear Randy:


Pizza Inn Holdings, Inc. (“Pizza Inn Holdings”) is pleased to make you the
following offer of employment for the salaried, exempt position of Chief
Executive Officer of Pizza Inn Holdings.  This offer letter shall be the
employment agreement (the “Agreement”) governing the terms of your employment
with the Pizza Inn Holdings and its subsidiaries (collectively, the “Company”)
and shall become effective on the Starting Date indicated below.

     
Position:
 
Chief Executive Officer of Pizza Inn Holdings
     
Duties:
 
Such duties as the Board of Directors or Chairman of Pizza Inn Holdings shall
from time to time assign to you.  You shall report to the Board of Directors and
Chairman of Pizza Inn Holdings.  At the Company’s request, you shall serve Pizza
Inn Holdings and/or its subsidiaries and affiliates in other offices and
capacities in addition to the foregoing.  In the event that you serve in any one
or more of such additional capacities, your compensation shall not be increased
beyond that specified below.
     
Base Annual Salary:
 
$350,000 annual base pay, paid according to the Company’s standard pay
practices, subject to applicable withholdings and employee benefit
contributions.  The Company currently issues payroll checks biweekly.
     
Starting Date:
 
November 8, 2012
     
Location:
 
Your primary work location shall be the Company’s headquarters, which are
currently in the Dallas – Fort Worth area. Your job will also require frequent
travel to other Company and franchisee locations.
     

Exclusivity:
During your employment with the Company, you agree (i) to devote substantially
all of your business time, energy, skill and best efforts to the performance of
your duties hereunder in a manner that will faithfully and diligently further
the business and interests of the Company, and (ii) that you shall have no
agreements with, or material obligations to, any other individual, partnership,
corporation, or legal entity, specifically including any confidentiality,
non-disclosure, non-solicitation, or non-competition agreements or obligations,
that may or would conflict with your obligations under this Agreement.
 
 
 
Page 1 of 8

--------------------------------------------------------------------------------

 


During your employment the Company shall allow you to maintain an ownership in
Savvy Fare Restaurant Group, or other entities operating the Cedars Wood Fire
Grill concept (collectively “CWFG”), provided that you hereby agree that you (a)
shall maintain a full-time manager for all of the operational activities of
CWFG, (b) shall not, without the consent of the board of Pizza Inn Holdings,
operate more than two owned CWFG units, (c) shall not, without the consent of
the board of Pizza Inn Holdings, license or franchise more than two CWFG units,
(d) shall not participate in the day-to-day management of CWFG, and (e) shall
comply with the terms of the prior paragraph.


Annual Incentive Compensation:
In addition to your Base Annual Salary, you shall be eligible to participate in
the Company’s executive bonus plan, which is typically based on the Company’s
financial performance and strategic goals relative to targets set by the Board
of Directors.  The amount of bonus earned each year is subject to the approval
of the Board of Directors, which may use its discretion to interpret the
Company’s achievement of the bonus targets and take into consideration unusual,
one-time, or forward-looking factors that affected the Company’s historical
results or may affect the Company’s future prospects.  The annual bonus targets
generally shall be set such that you shall earn a bonus 25% of your base annual
salary upon achievement of 100% of both the financial and strategic bonus
targets and earn a bonus of 50% of your base annual salary upon achievement of
125% of both the financial and strategic targets.  Bonuses are typically not
paid until the Company’s financial audit is complete, and executives must remain
employed by the Company until the bonus payment date to receive a bonus (unless
otherwise provided for in this Agreement).  Your bonus potential for Fiscal Year
2013 shall be prorated for a partial year based on your start date.


Stock Options:
As additional consideration for the duties and responsibilities to be performed,
you will be eligible to participate in the Company’s 2005 Employee Stock Option
Award Plan (the “Option Plan”).  Upon your start date with the company, you will
be granted 230,000 options to purchase Company stock at a strike price
determined on the date of issuance.  In addition, you will be eligible to
receive 120,000 conditional option grants based on purchases of Pizza Inn
Holdings common stock that you make between your start date and the one-year
anniversary of your start date.  The terms and conditions associated with these
grants, including the vesting schedule, will be detailed in a separate option
grant letter and are subject to the Option Plan.  The option grants shall
provide that in the event of your cessation of employment with the Company you
shall have not less than thirty days to exercise any vested options, excluding
any days for which you are restricted from trading in the stock of Pizza Inn
Holdings.  The initial option grants to you that are not subject to a stock
purchase condition shall be deemed to be eligible for treatment as Incentive
Stock Options pursuant to the Option Plan to the extent allowed by the Option
Plan and applicable laws and regulations.
 
 
 
Page 2 of 8

--------------------------------------------------------------------------------

 


“At Will” Employee:
It is anticipated that you will be a long-term employee of the
Company.  However, your employment with the Company is for no specified period
and constitutes “at-will” employment, which means that you have the right to
resign from your employment at any time, with or without notice, and the Company
has the right to modify your employment, subject to the compensation provisions
outlined above, or terminate your employment at any time, with or without cause,
and with or without notice.  No representative of the Company has the authority
to enter into any agreement with you guaranteeing employment for any specified
period of time or modifying the at-will relationship, unless it is done so in
writing and signed by you and the Chairman of the Company and approved by the
Board of Directors.


Employee Benefits:
During the Initial Term and any Extended Term while you are employed by the
Company, you will be entitled to receive the same benefits as the Company makes
generally available from time to time to the Company’s senior executives, as
those benefits may be modified, reduced or eliminated from time to
time.  Vacation, medical and dental insurance, 401(k), and other rights and
benefit plans will be available to you as set forth in the Company’s standard
benefit package and Employee Handbook.  Such rights, programs and benefit plans
may be revised from time to time at the Company’s sole discretion.  Your
eligibility for medical and dental benefits is effective the first day of your
employment.  The Company agrees to allow you two weeks of paid time off plus
“Extra Days” as described in the Company’s Employee Handbook.  With the
exception of any contrary provision in this letter, or in any other document or
agreement between you and the Company, the terms of your employment are at all
times subject to the provisions of the Company’s Employee Handbook, as said
Handbook may be changed from time to time by the Company in its sole discretion.


Non-Disclosure of Confidential Information:
You acknowledge that in your employment with the Company, you will occupy a
position of trust and confidence.  You agree that during your employment with
the Company and at any time thereafter, except as may be required to perform
your job duties for the benefit of the Company or as required by applicable law,
disclose to others or use, whether directly or indirectly, any Confidential
Information regarding the Company. “Confidential Information” shall mean any
non-public or proprietary information regarding the Company, its business,
restaurant concepts, franchisees, and customers, in whatever form, tangible or
intangible, that is not disclosed publicly by the Company, including (without
limitation) any proprietary knowledge, trade secrets, recipes, designs,
products, inventions, business practices, programs, processes, techniques,
know-how, management programs, methodology, financial information, pricing and
fee information, agreements and arrangements with affiliates, employee files,
personnel records, internal corporate records, corporate and business contacts
and relationships, corporate and business opportunities, telephone logs and
messages, client, consultant and customer lists and any and all other materials
and information pertaining to the Company or its business to which you have been
exposed or have access to as a consequence of your employment with the
Company.  You acknowledge that such Confidential Information is specialized,
unique in nature and of great value to the Company, and that such information
gives the Company a competitive advantage.  You agree to deliver or return to
the Company, at the Company’s request at any time or upon termination of your
employment all Confidential Information (and all copies thereof) furnished by
the Company or prepared by you during your employment with the Company.
 
 
 
Page 3 of 8

--------------------------------------------------------------------------------

 


Ownership of Rights:
You acknowledge and confirm that the Company shall own, in perpetuity,
throughout the universe, all right, title and interest in and to the results and
proceeds of your services to the Company and all material produced and/or
furnished by you, of any kind and nature whatsoever, it being understood and
agreed that the Company hereby acquires the maximum rights permitted to be
obtained by the Company in all proprietary rights and information. Any such
materials and/or ideas submitted to the Company hereunder automatically shall
become the property of Company, and you hereby transfer and agree to transfer
and assign to Company all of said rights and materials (including, without
limitation, all copyrights and similar protections, renewals and extensions of
copyright, and any and all causes of action that may have accrued in your favor
for infringement of copyright), it being understood that you, for purposes of
your employment with the Company, are acting entirely as Company’s executive for
hire.  You agree that you will, at Company’s request, execute and deliver to
Company or procure the execution and delivery to Company of such documents or
other instruments which Company may from time to time deem reasonably necessary
or desirable to evidence, maintain and protect its rights hereunder and to carry
out the intent and purposes of this Agreement and to convey to Company all
rights in and to the material supplied to Company by you in this Agreement.


Non-Competition:
As consideration for the employment terms and stock option grant provided by the
Company, you agree that at any time during your employment and for a period of
twelve (12) months after the end of your employment with the Company, regardless
of the payment of any severance or other consideration to you following the
cessation of your employment with the Company, you shall not either alone or
jointly, with or on behalf of others, directly or indirectly, whether as
principal, partner, agent, shareholder, director, employee, consultant or
otherwise, provide consultative services or otherwise provide services to, own,
manage, operate, join, develop, control, participate in, or be connected with,
any business, individual, partner, firm, corporation, or other entity that is
engaged in a Competing Concept that is not owned by the Company; provided,
however, that the “beneficial ownership” by Executive, either individually or as
a member of a “group,” as such terms are used in Rule 13d of the General Rules
and Regulations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), of not more than five percent (5%) of the voting stock of any
publicly traded corporation not shall alone constitute a violation of this
Agreement.  A “Competing Concept” means any restaurant business or restaurant
concept that derives more than 30% of its gross sales from the sale of pizza or
pizza-like (i.e. flatbreads, etc.) food offerings.
 
 
 
Page 4 of 8

--------------------------------------------------------------------------------

 


Non-Solicitation:
As consideration for the employment terms and stock option grants provided by
the Company, you agree that you shall not, either alone or jointly, with or on
behalf of others, directly or indirectly, whether as principal, partner, agent,
shareholder, director, employee, consultant or otherwise, at any time during
your employment and for a period of eighteen (18) months after the end of your
employment with the Company, regardless of the payment of any severance or other
consideration to you following the cessation of your employment with the
Company,: (a) directly or indirectly hire or solicit the employment or
engagement of, or otherwise aid in the inducement or enticement away from the
employment or engagement of the Company or any affiliated entity, either for
your own benefit or for any other person or entity, any employee or consultant
who was employed or engaged by the Company or any such affiliated entity during
the term of your employment, whether or not such employee or consultant would
commit any breach of his/her contract of employment or consulting arrangement by
reason of his/her leaving the service of the Company or any affiliated entity;
or (b) directly or indirectly solicit, induce or entice any client, franchisee,
supplier, customer, contractor, licensor, agent, partner or other business
relationship of the Company (including any such types of parties of which the
Company is or was actively pursuing a business relationship that had not yet
been consummated as of your termination date) to terminate, discontinue,
renegotiate or otherwise cease or modify its or their relationship with the
Company or any affiliated entity.


Acknowledgement:
You expressly acknowledge and agree that the restrictions contained in this
Agreement (exclusivity, non-disclosure, non-competition and non-solicitation)
are reasonably tailored to protect the Company’s Confidential Information and
its business and are reasonable in all circumstances in scope, duration and all
other respects.  It is expressly agreed by the parties that if for any reason
whatsoever, any one or more of the restrictions in this Agreement shall (either
taken by itself or themselves together) be adjudged to go beyond what is
reasonable in all circumstances for the protection of the legitimate interests
of the Company, the parties agree that the prohibitions shall be in effect and
upheld to the fullest extent permissible under applicable laws.


Acceptance:
This offer is effective immediately and may be accepted by your signing and
dating a copy of this document and returning it to me on or before close of
business on November 8, 2012.  If accepted and executed, this offer shall be
deemed to be a binding definitive agreement in full force and effect.  If not so
accepted by that time, this offer will be deemed withdrawn and will be no
further in force or effect.  Any representations that may have been made to you
concerning the terms or conditions of employment, whether orally or in writing,
are cancelled and superseded by this letter.  Any modifications to the terms of
your employment must be confirmed to you in writing to be valid and enforceable
and your election to continue in the Company’s employ after such confirmation
will be deemed to be your agreement to such modifications.  You will also be
asked to bring to your first day of work documents outlined on the attached
“Employment Eligibility Verification” document.  This is necessary in order to
complete your employment eligibility paperwork as required by Federal
law.  Furthermore, in the Company’s discretion, the effectiveness of this offer
may be conditioned on your consent to and the Company’s receipt of a background
check of you to be performed by an agent of the Company, the results of which
are reasonably satisfactory to the Company.
 
 
 
Page 5 of 8

--------------------------------------------------------------------------------

 


Governing Law:
Your principal work location will be in Texas with travel as required to perform
the duties of your job.  This Agreement will be governed by and construed in
accordance with the laws of the State of Texas applicable to contracts made and
performed in such State without giving effect to the choice of law principles of
such State that would require or permit the application of the laws of another
jurisdiction.


Successors:
This Agreement is personal to you and shall not be assignable by you.  This
Agreement shall inure to the benefit of and be binding upon the Company and its
affiliated companies, successors and assigns.


Severability:
If a provision of this Agreement shall be held illegal or invalid, the
illegality or invalidity shall not affect the remaining parts of this Agreement
and this Agreement shall be construed and enforced as if the illegal or invalid
provision


Construction
No term or provision of this Agreement shall be construed so as to require the
commission of any act contrary to law, and wherever there is any conflict
between any provision of this Agreement and any present or future statue, law,
ordinance, or regulation contrary to which the parties have no legal right to
contract, the latter shall prevail , but in such event the affected provision of
this agreement shall be curtailed and limited only to the extent necessary to
bring the provision within the requirements of the law.




 
Page 6 of 8

--------------------------------------------------------------------------------

 
 
We appreciate your interest in this opportunity at the Company and we look
forward to a mutually rewarding relationship.


Agreed and Accepted:


Employer:
Pizza Inn Holdings, Inc.




By:
________________________                                                                Date:___________
      Clinton J. Coleman, Interim Chief Executive Officer


Employee:




      ________________________                                                                 Date:___________
      Randall Gier
 
 
 
 
Page 7 of 8

--------------------------------------------------------------------------------

 


 
Employment Eligibility Verification


Employee offers One (1) of the following documents:
•
 
U.S. Passport (expired or unexpired)
•
 
Certificate of U.S. Citizenship
•
 
Certificate of Naturalization
•
 
Unexpired foreign passport with I-551 stamp or attached I-94
•
 
Alien Registration Receipt Card with photograph
•
 
Unexpired Temporary Resident Card
•
 
Unexpired Employment Authorization Card
•
 
Unexpired Reentry Permit
•
 
Unexpired Refugee Travel Document
•
 
Unexpired Employment Authorization Document issued by the INS with photograph



OR


Employee offers One (1) of the following documents:
•
 
Driver’s license or ID card issued by a state with photograph
•
 
ID card issued by federal, state or local government agencies with photograph
•
 
School ID card with photograph
•
 
Voter’s registration card
•
 
U.S. Military Card or draft record
•
 
Military dependent’s ID card
•
 
U.S. Coast Guard Merchant Mariner Card
•
 
Native American tribal document Driver’s license issued by a Canadian government

(Under 18 Only)
•
 
School record or report card
•
 
Clinic, doctor or hospital record
•
 
Day-care or nursery school record



AND


Employee offers One (1) of the following documents:
•
 
U.S. Social Security Card
•
 
Certification of Birth Abroad
•
 
Original or certified copy of a birth certificate
•
 
Native American tribal document
•
 
U.S. Citizen ID Card
•
 
ID Card for use of Resident Citizen in the United States
•
 
Unexpired Employment Authorization Document (other than I-688B)



 
 
Page 8 of 8

--------------------------------------------------------------------------------

 